DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/23/2021 has been entered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/23/2021 was filed after the mailing date of the allowance on 04/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Terminal Disclaimer
4.	The terminal disclaimer filed on 03/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
5.	Claims 1-19 are allowed.

Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance:
This application is rejected under double-patenting against U.S. Patent No. 10,352,158 B2. Applicant filed a terminal disclaimer on 03/22/2021 for this case. The terminal disclaimer has been reviewed and was found as proper.
The primary reason for the allowance of claims 1-9 is the inclusion of the limitations of: using a processor to: form a relation between the vibration measurements obtained at the first plurality of depths and corresponding formation parameter measurements obtained at the second plurality of depths; and fit a vibration shale baseline to at least a part of the vibration measurements, the vibration shale baseline indicative of an increase for vibrations in shale formation with borehole depth; predicting a formation parameter at a new drill bit location by using a vibration measurement obtained while the drill bit is at the new drill bit location, the relation, and the vibration shale baseline; and adjusting a drilling operating parameter based on the predicted formation parameter. It is these limitations found in the claims, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make these claims allowable over the prior art.
.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.S/Examiner, Art Unit 2862           

/TOAN M LE/Primary Examiner, Art Unit 2864